PER CURIAM
Dajuan Brown ("Brown") appeals the motion court's denial, after an evidentiary hearing, of his motion for post-conviction relief under Mo. Sup. Ct. Rule 29.15.1
*340Brown was convicted of first degree robbery and armed criminal action after jury trial. Brown was sentenced to two concurrent, fifteen-year terms of imprisonment in the Missouri Department of Corrections. The conviction was affirmed by this Court by order and memo under Rule 30.25 after direct appeal in State v. Brown, 484 S.W.3d 876 (Mo. App. E.D. 2016).
Brown contends the trial court clearly erred in denying his motion raising allegations of ineffective assistance from trial counsel and appellate counsel. For Point I, Brown argues trial counsel was ineffective for failing to present evidence and argument the Detective assigned to the case did not perform the pre-trial identification according to established Police Department uniform procedures. For Point II, Brown argues trial counsel was ineffective for failing to highlight the alleged use of his non-dominant hand to hold a gun in closing argument. For Point III, Brown argues appellate counsel failed to argue on direct appeal the trial court erred in failing to strike a policeman on the jury for cause. For Point IV, Brown argues trial counsel was ineffective for failing to object during voir dire to the follow-up question "Did you get a good look at the robber?" to potential jurors who were victims of robberies.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
Finding no clear error, we affirm under Rule 84.16.

All rule citations are to the Missouri Supreme Court Rules (2013) unless otherwise indicated.